[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 426 
This action was brought to recover the value of a quantity of nursery stock which it is alleged was converted by the defendants.
It appears that the defendants had leased to Will  Co. a farm for the period of five years, on which Will  Co. had planted a nursery for commercial purposes. That thereafter and on the 26th day of November, 1878, Will  Co. executed and delivered to the plaintiff a chattel mortgage upon such nursery stock, which mortgage was subsequently foreclosed and the stock bid in by the plaintiff. It further appears that Will  Co. neglected to pay the rent as it became due, and that thereupon proceedings were instituted by the defendants to recover the possession of the leasehold premises, and that such proceedings resulted in an order to dispossess Will  Co., bearing date the 5th day of March, 1879.
It is contended on the part of the plaintiff that whilst the warrant to dispossess was issued on the fifth day of March, it was not served, and possession by the tenant was not surrendered thereunder at that time; that an arrangement was made by which the tenants should remain in possession, and that they did so remain in possession until after the fourteenth day of March thereafter. That on that date, and whilst Will  Co. were in possession, the plaintiff had a talk with the defendant Eli T. Bangs in reference to the nursery stock and his interest therein, and that Bangs told him that he could come in the spring when the ground was not too wet, and that he would let him take the stock up. That subsequently, and on the 23d of April, 1879, he did go to the farm to remove the stock, and was then refused permission so to do.
The trial court, however, held that the issuing of the warrant to dispossess relieved the parties of the relationship of landlord and tenant, and that there was nothing in the case *Page 427 
showing that the subsequent possession of Will  Co. was, by arrangement or by the consent of the lessors who had, by operation of the law, been restored to their former rights. In this conclusion it appears to us that the trial court was at fault, and that there were questions of fact which should have been submitted to the jury.
William F. Will, in his deposition read on behalf of the plaintiff, speaking in reference to the proceedings to dispossess, said that the suit against Will  Co. was decided about the 5th of March, 1879, and that afterwards he got an extension for a few days by paying five dollars, meaning, as we understand, that he got an extension of the lease. The plaintiff testified that he saw Mr. Bangs, the defendant, on the 14th of March, 1879, upon the farm in question whilst Will  Co. were in possession, and had a conversation with him, in which the defendant told him that if he would come in the spring when the ground was not too wet he would let him take the stock up. We do not understand that all of this testimony was controverted, but even if it was it would still raise a question for the jury to dispose of.
The nursery stock was planted by the tenant upon the leasehold premises for commercial purposes. It was their intention, when the stock had grown to a sufficient size, to take it up and sell it. This they had the right to do at any time during the life-time of the lease. Their rights had, by operation of the law, passed to the plaintiff who had become the owner of the stock at the time of the demand and refusal of possession.
If, therefore, the defendants did, during the existence of the lease, or any extension thereof, tell the plaintiff that he could enter the premises and remove the stock in the spring after the lease had terminated, and the plaintiff, relying upon such promise, had allowed the stock to remain, the defendants would thereafter be estopped from claiming the ownership of the stock by reason of the termination of the lease, and they should have afforded a reasonable and proper opportunity to remove the stock during that spring. *Page 428 
No claim is made but that the twenty-third of April was such reasonable and proper time.
Again, it does not appear to us that the fact that the lease contained a clause giving the defendants a lien upon the growing crops, fruits and grain to be raised upon the premises as security for the rent that should become due, changes the situation of the parties. The lease was not filed in the office of the town clerk as a chattel mortgage. It is true it was recorded in the office of the county clerk, and that as to subsequent purchasers and encumbrancers of the real estate such record was a constructive notice. But the plaintiff claims only the nursery stock, and no interest in the real estate. Such stock, as we have seen, was planted by the tenants with the intention to remove the same and sell it during the life-time of the lease. They had, in effect, sold the stock to the plaintiff, and he had the right to remove the same. It was, therefore, up to the time that the lease was finally terminated, personal property, and not within the provisions of the Recording Act.
It is claimed, however, that the plaintiff had actual notice of this clause in the lease. This, however, he denies, so that the question of actual notice would have been for the jury instead of the court.
These views render it unnecessary to consider the relation of the parties after the lease had been terminated and possession of the premises regained by the defendants, or whether the clause in the lease in reference to growing crops, fruit and grain includes "nursery stock."
The order of the General Term should be affirmed, with costs, and judgment absolute ordered for the plaintiff upon the stipulation.
All concur except FOLLETT, Ch. J., and VANN, J., not sitting.
Order affirmed and judgment absolute for plaintiff on stipulation. *Page 429